Ferguson, Senior Judge
(concurring in the result):
Although I concur generally with the result reached in this case, I reluctantly must disassociate myself from some of the views herein expressed by my brethren. Although well aware that judges too are only human, I do not believe that a judge’s intentional use of sarcasm or manifest skepticism, as apparently here employed by the trial judge when questioning this appellant, is ever justified or excusable.
The law is, of course, well-settled that a trial judge may properly ask questions of any witness, including an accused, in order to clear up uncertainties or develop facts for the better understanding of the court members. United States v Bishop, 11 USCMA 117, 28 CMR 341 (1960). When called upon to make a *255determination of whether a trial judge has shed his cloak of impartiality to become an advocate for the prosecution by indulging in such questioning, however, an appellate court must look to the circumstances surrounding the inquiry, namely, the purpose of the questions and the state of evidence. United States v Posey, 21 USCMA 188, 44 CMR 242 (1972); United States v Lindsay, 12 USCMA 235, 30 CMR 235 (1961); United States v Lowe, 11 USCMA 515, 29 CMR 331 (1960); United States v Bishop, supra; United States v Berry, 6 USCMA 638, 20 CMR 354 (1956). The mere fact that these questions are subject to objection or sound like questions which normally would be asked by the prosecutor does not necessarily mean that a judge has abandoned his impartial role. The manner in which the trial judge has questioned a witness or an accused must rather convincingly demonstrate his biased advocacy of the prosecution’s cause. United States v Marshall, 12 USCMA 117, 30 CMR 117 (1961).
Just last term, in United States v Clower, 23 USCMA 15, 48 CMR 307 (1974), we confronted precisely such a situation where a trial judge’s questioning left no doubt concerning the impression of partiality he thereby created against the accused. While we noted, under the circumstances of that case, that the examination of the accused by counsel was both thorough and incisive and that it was, therefore, unnecessary for the judge to question him further, I do not believe that that factor by itself was in any way determinative. It was rather the manner in which the military judge there conducted his questioning, which we concluded to be akin to an impeachment of the accused, that led to our finding of plain error requiring reversal. Crucial to our holding in that case was our recognition of the great weight that a trial judge’s influence may have upon the minds of the jury. In the words of Chief Judge Duncan, writing for a unanimous Court, it was there observed:3
Common among jurors is the propensity to attempt to tune in on and adopt a trial judge’s appraisal of the facts. At trial a judge is a positive authority figure symbolizing the very best of the legal profession’s relation to the maintenance of justice. Extreme caution must be observed to prevent a joinder of an exposure of a trial judge’s view of the facts and a juror’s natural curiosity about an affinity for that view from causing any abandonment of each juror’s personal factfind-ing responsibility.
This concern over the impression of partiality which a trial judge may, even unwittingly, convey upon the triers of fact was also well recognized by the Advisory Committee on the Judge’s. Function of the American Bar Association when, in formulating the Standards Relating to the Function of the Trial Judge, it provided:4
The trial judge should not express or otherwise indicate to the jury his personal opinion whether the defendant is guilty or express an opinion that certain testimony is worthy or unworthy of belief.
These standards, as applied to trial judges in the military, are essentially the same. Paragraphs 39 b and 54 b, Manual for Courts-Martial, United States, 1969 (Rev.).
It is precisely for these reasons that I am unwilling to simply dismiss the readily apparent sarcasm and skepticism here employed by the military judge in his questioning of the accused as an expression of normal reaction supported by the record. In my view, a judge’s use of such sarcasm and skepticism potentially creates, at least indirectly or inferentially, the very same impression of partiality upon the minds of the jury which we recently condemned in Clower. Even if the trial judge is "merely exaggerating the obvious . . . that alone may be sufficient to tilt the scales of justice against the accused.” United States v Lowe, supra at 519-20, 29 CMR at 335-36 (Latimer, J., concurring).
As I examine the judge’s inquiry of *256this appellant as a whole, however, particularly in light of his later cautionary instruction to the jury to disregard any comment or statement made by him during the course of trial which may have indicated an opinion as to the guilt or innocence of the appellant, I am not convinced that there exists a fair risk of prejudice. Although some of the judge’s questions during his somewhat lengthy inquiry of the appellant certainly covered facts previously elicited by opposing counsel, I also recognize that his examination developed facts not previously disclosed and cleared up uncertainties as to the time sequence of certain related events. With the exception of that portion of the trial judge’s inquiry as set forth in the majority opinion, the remainder of his questions appear to be fair and impartial. Taken as a whole and in context, therefore, I do not believe that the trial judge’s sarcasm and skepticism, as reflected in his questions to the appellant concerning the manner in which PFC Smith had obtained the wallet from the victim — a matter certainly not crucial to the appellant’s defense of being merely an innocent bystander— had any direct bearing in tending to destroy the appellant’s overall credibility. The same holds true, I believe, with respect to the judge’s later questions dealing with the appellant’s awareness of his involvement when he later received the wallet from PFC Smith.
Although I thus ultimately agree with my brothers in finding that the image of partiality disappears when considered in light of this entire record, I nevertheless wish to reiterate the caveat once earlier expressed by the United States Court of Appeals in United States v Carmel, 267 F2d 345, 350 (7th Cir 1959):
We realize that an alert and capable judge at times feels that he can assist in developing the evidence by participating in the interrogation of witnesses. However, he would ordinarily do well to forego such intrusion upon the functions of counsel, thus maintaining the court’s position of impartiality in the eyes of the ever-observant jurors.

 United States v Clower, 23 USCMA 15, 18, 48 CMR 307, 310 (1974).


 ABA Standards, The Function of the Trial Judge § 5.6(a) (1972).